Case 1:21-cv-00164-LPS Document 31-2 Filed 08/25/21 Page 1 of 5 PageID #: 1078




          EXHIBIT 2
         Case 1:21-cv-00164-LPS Document 31-2 Filed 08/25/21 Page 2 of 5 PageID #: 1079


Klaiber, James R.

From:                    Klaiber, James R.
Sent:                    Thursday, May 13, 2021 6:12 PM
To:                      Bill Hartselle
Cc:                      James F. McDonough, III; Michael McLaughlin; O'Connor, Suzanne; Taylor, Justin; Jonathan Miller;
                         Dabney, James W.; Russo, Lynn; Polka, Michael; Klaiber, James R.
Subject:                 Re: Squarespace / DataCloud


Bill,

Your clarification is consistent with our understanding, and we assume it will be reflected in the draft stipulation.

Regards,

Jim


James R. Klaiber | Counsel
Hughes Hubbard & Reed LLP
One Battery Park Plaza, 11th floor | New York | NY 10004-1482
Office +1 (212) 837-6125 | Cell +1 (718) 710-7460
james.klaiber@hugheshubbard.com | bio


On May 13, 2021, at 5:04 PM, Bill Hartselle <bhartselle@ipigrp.com> wrote:



CAUTION: This email was sent by someone outside of the Firm.



Jim:

Your understanding is correct, with one clarification about your second bullet point. DataCloud won’t seek leave to add
additional patents to the case. It may have to conform its pleadings as the litigation moves forward so there may be
amendments required, but DataCloud won’t add more patents to the suit after its June 11 extension passes.

Please confirm that this works and we’ll have DataCloud’s counsel prepare the filing.

Regards,

Bill

From: Klaiber, James R. <james.klaiber@hugheshubbard.com>
Sent: Thursday, May 13, 2021 12:38 PM
To: Bill Hartselle <bhartselle@ipigrp.com>
Cc: James F. McDonough, III <jmcdonough@hgdlawfirm.com>; Michael McLaughlin <mmclaughlin@ipigrp.com>;
O'Connor, Suzanne <Suzanne.O'Connor@hugheshubbard.com>; Taylor, Justin <justin.taylor@hugheshubbard.com>;
'Jonathan Miller' <jmiller@hgdlawfirm.com>; Dabney, James W. <james.dabney@hugheshubbard.com>; Russo, Lynn
<lynn.russo@hugheshubbard.com>; Polka, Michael <michael.polka@hugheshubbard.com>; Klaiber, James R.

                                                                1
            Case 1:21-cv-00164-LPS Document 31-2 Filed 08/25/21 Page 3 of 5 PageID #: 1080

<james.klaiber@hugheshubbard.com>
Subject: RE: Squarespace / DataCloud

Bill,

As we understand it, DataCloud is proposing the following:

        •   DataCloud’s last day to amend its complaint will be extended to Friday, June 11;
        •   DataCloud stipulates that it will not seek leave for any further amendment to its complaints; and
        •   Squarespace’s last day to respond to DataCloud’s amended complaint will be Monday, July 26.

If our understanding is correct, than Squarespace agrees to your proposal; please provide the stipulation papers for our
review.

Regards,

Jim


James R. Klaiber | Counsel
Hughes Hubbard & Reed LLP
One Battery Park Plaza, 11th floor | New York | NY 10004-1482
Office +1 (212) 837-6125 | Cell +1 (718) 710-7460
james.klaiber@hugheshubbard.com | bio


This message contains confidential information and is intended only for the individual named. If you are not the named addressee you should not
disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information could be intercepted, corrupted, lost, destroyed,
arrive late or incomplete, or contain viruses. The sender therefore does not accept liability for any errors or omissions in the contents of this message,
which arise as a result of e-mail transmission. If verification is required please request a hard-copy version.


From: Bill Hartselle <bhartselle@ipigrp.com>
Sent: Wednesday, May 12, 2021 4:28 PM
To: Klaiber, James R. <james.klaiber@hugheshubbard.com>
Cc: James F. McDonough, III <jmcdonough@hgdlawfirm.com>; Michael McLaughlin <mmclaughlin@ipigrp.com>;
O'Connor, Suzanne <Suzanne.O'Connor@hugheshubbard.com>; Taylor, Justin <justin.taylor@hugheshubbard.com>;
'Jonathan Miller' <jmiller@hgdlawfirm.com>; Dabney, James W. <james.dabney@hugheshubbard.com>; Russo, Lynn
<lynn.russo@hugheshubbard.com>; Polka, Michael <michael.polka@hugheshubbard.com>
Subject: RE: Squarespace / DataCloud


CAUTION: This email was sent by someone outside of the Firm.



Jim – we appreciate your agreement to an extension. How about DataCloud getting a 21-day extension to amend the
complaint so they can be as thorough as possible and not seek leave for any further amendments, and Squarespace will
then get a 30-day extension to answer? If you’re in agreement with that, I’ll have DataCloud’s attorneys prepare the
stipulation paperwork.

Regards,
Bill




                                                                            2
         Case 1:21-cv-00164-LPS Document 31-2 Filed 08/25/21 Page 4 of 5 PageID #: 1081

From: Klaiber, James R. <james.klaiber@hugheshubbard.com>
Sent: Wednesday, May 12, 2021 8:14 AM
To: Bill Hartselle <bhartselle@ipigrp.com>
Cc: James F. McDonough, III <jmcdonough@hgdlawfirm.com>; Michael McLaughlin <mmclaughlin@ipigrp.com>;
O'Connor, Suzanne <Suzanne.O'Connor@hugheshubbard.com>; Taylor, Justin <justin.taylor@hugheshubbard.com>;
'Jonathan Miller' <jmiller@hgdlawfirm.com>; Dabney, James W. <james.dabney@hugheshubbard.com>; Russo, Lynn
<lynn.russo@hugheshubbard.com>; Polka, Michael <michael.polka@hugheshubbard.com>; Klaiber, James R.
<james.klaiber@hugheshubbard.com>
Subject: RE: Squarespace / DataCloud

Bill,

We disagree that your email puts Squarespace “on notice” of anything other than DataCloud’s intent to file an amended
complaint.

That said, Squarespace does not oppose a nominal 15-day extension (i.e. from May 21 to June 7, 2021) to DataCloud’s
time for amending its complaint. We request, however, that Squarespace have a similar extension to respond. In view
of the Independence Day holiday weekend, we request an additional 21 days to respond to DataCloud’s amended
complaint (i.e. from June 21 to July 12, 2021). If this is agreeable to DataCloud, please prepare a stipulation for our
review.

Regards,

Jim


James R. Klaiber | Counsel
Hughes Hubbard & Reed LLP
One Battery Park Plaza, 11th floor | New York | NY 10004-1482
Office +1 (212) 837-6125 | Cell +1 (718) 710-7460
james.klaiber@hugheshubbard.com | bio


This message contains confidential information and is intended only for the individual named. If you are not the named addressee you should not
disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by mistake and delete this e-
mail from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information could be intercepted, corrupted, lost, destroyed,
arrive late or incomplete, or contain viruses. The sender therefore does not accept liability for any errors or omissions in the contents of this message,
which arise as a result of e-mail transmission. If verification is required please request a hard-copy version.


From: Bill Hartselle <bhartselle@ipigrp.com>
Sent: Tuesday, May 11, 2021 3:32 PM
To: Klaiber, James R. <james.klaiber@hugheshubbard.com>
Cc: James F. McDonough, III <jmcdonough@hgdlawfirm.com>; Michael McLaughlin <mmclaughlin@ipigrp.com>;
O'Connor, Suzanne <Suzanne.O'Connor@hugheshubbard.com>; Taylor, Justin <justin.taylor@hugheshubbard.com>;
'Jonathan Miller' <jmiller@hgdlawfirm.com>
Subject: RE: Squarespace / DataCloud


CAUTION: This email was sent by someone outside of the Firm.



Jim – I’m following up on DataCloud’s request from last week for a 15-day extension of the deadline to file the amended
complaint.


                                                                            3
           Case 1:21-cv-00164-LPS Document 31-2 Filed 08/25/21 Page 5 of 5 PageID #: 1082
Regards,
Bill

From: Bill Hartselle
Sent: Wednesday, May 5, 2021 2:06 PM
To: Klaiber, James R. <james.klaiber@hugheshubbard.com>
Cc: James F. McDonough, III <jmcdonough@hgdlawfirm.com>; Michael McLaughlin <mmclaughlin@ipigrp.com>;
O'Connor, Suzanne <Suzanne.O'Connor@hugheshubbard.com>; Taylor, Justin <justin.taylor@hugheshubbard.com>
Subject: RE: Squarespace / DataCloud

Jim:

We noticed you filed an answer on behalf of Squarespace last week. DataCloud’s legal team is reviewing.

As previously mentioned, our technical / legal review of the DataCloud patent portfolio continues as it relates to
Squarespace’s products/services. This continuing review has now identified 4 additional patents (three of which are still
active, the last of which expires on 6/12/2024) that Squarespace infringes:

       •   US Patent No. 7,139,780 – System and method for synchronizing files in multiple nodes
                o Claim 1 – Squarespace system for receiving web site edits at first servers and publishing/distributing
                    content to second/web servers: https://support.squarespace.com/hc/en-us/articles/360002088548#publish
       •   US Patent No. 7,398,298 – Remote access and retrieval of electronic files
                o Claim 1 – Squarespace system for managing multiple sites and “contributors” from a single
                    account: https://support.squarespace.com/hc/en-us/articles/205810458-Managing-multiple-sites
       •   US Patent No. 7,246,351 – System and method for deploying and implementing software applications over a
           distributed network
                o Claim 1 – Squarespace Smartphone Apps for editing and viewing hosted web
                    sites: https://play.google.com/store/apps/details?id=com.squarespace.android.squarespaceapp
       •   US Patent No. 7,209,959 – Apparatus, system, and method for communicating to a network through a virtual
           domain providing anonymity to a client communicating on the network
                o Claim 1 – Squarespace network architecture for hosting multiple web
                    sites: https://engineering.squarespace.com/blog/2017/the-pillars-of-squarespace-services

DataCloud will prepare an amended complaint to add these patents (for a total of 8 patents-in-suit) but wanted to put
Squarespace on notice promptly.

DataCloud would like a 15-day extension of the deadline to file the amended complaint. Please let us know if
Squarespace agrees to this short extension.

Regards,

Bill




                                                             4
